DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges receipt of amendment and remarks filed 12/09/2020.
Claims 1-18 are amended.   
Claims 1-18 are pending.

Election/Restrictions
Applicant elected KRATON G1657 as the specific thermoplastic styrenated block copolymer (hydrogenated styrene/butadiene copolymer) and isohexadecane as the cosmetic oil.
However, the claims have not been amended such that art teaching the generic concept can be used as art against the claims.
The current amendment adds finger moldable lip composition to all the claims and claim 1 now excludes conventional lipstick.

Response to Arguments
Applicant argues that the cited art fails to teach all the limitations of claim 1 in light of the reasons below:
That ---"finger-moldable" is not an "inherent characteristic" of a formula satisfying the other claimed limitations.   "Finger moldable" indicates that "a user can ... compress, stretch and mold the composition as to spread across the lips of the user" (Present Specification, paragraph 0021).   This implies a particular structure, which the arguendo, that Caes discloses a formulation comprising a block copolymer and a cosmetic oil, Caes admits Caes' disclosed compositions can be used for, e.g., "nail varnishes; hairsprays ... and fragrance" which are clearly not finger-moldable products.  See Caes, paragraph 0031.---
Secondly, that neither Caes nor Bui teaches finger moldable lip composition that are not conventional lipsticks.   Applicant also argues that “Caes merely discloses  that the disclosed approach could be used for lipstick formulations, and offers very little additional detail.”   Applicant further states: “Caes implies that the lipstick in question is a conventional lipstick, stating that "[i]t is also possible to add to the composition of the invention any customary additive from the field of compositions to be applied in any cosmetic formulation including ... lipsticks .... " (citing Caes, paragraph 0029).   Also, “Bui, similarly, indicates the composition could be "in the form of a lip composition, such as a lipstick or a liquid lip color".    (citing Bui, paragraph 0146).   “But the lipstick is a conventional lipstick, and the liquid lip color would clearly not be finger-moldable. Neither Caes nor Bui provides any language indicating the compositions are finger-moldable - that is, nothing in either reference, alone or in combination, would teach or motivate a skilled artisan to create a composition that allowed "a user [to] compress, stretch and mold the composition as to spread across the lips of the user as required by the amended claim 1.” (citing Present Specification, paragraph 0021).
Response: Both first and second arguments, a and b, are that CAES and BUI do not teach finger moldable compositions.   The examiner disagrees that neither CAES nor BUI teaches the 
Applicant appears to say that “mold-able” is a structural limitation of the composition.   The examiner disagrees because the structure of the composition as claimed is one that comprises thermoplastic block copolymer comprising styrenated blocks and sufficient amount of cosmetic oil.  Sufficient amount of oil is any amount deemed sufficient by the artisan in the context of a composition comprising styrenated blocks copolymer and cosmetic oil.   The closest to structure of the composition in the specification is a “putty-like material” (paragraph [0021]).   The composition has not been claimed as a putty and implying the composition to being a putty-like would be an attempt to import limitation from the specification into the claims.        
With respect to CAES teaching a conventional lipstick, the examiner respectfully notes that CAES in directed to any cosmetic composition in the form of cosmetic foundation (paragraph [0039]), make-up composition for lips (paragraphs [0040], [0047), and even eyeliner (paragraphs [0019], [0020], [0029]) and eyeshadows, concealers, gels, mousses (paragraph 
Bui is also directed to lip glosses, eyeshadows and lipsticks (paragraphs [0142]), blusher, face powder, concealer, eyeliner, foundation (paragraph [0326]).   Therefore, BUI is not limited to conventional lipstick.   Concealer, eyeshadow, face powder and even blusher can be applied with the aid of fingers and once the cosmetic is on the finger, the finger is able to shape it and apply to the target area.   Thus the cosmetic of BUI has the ability to be shaped or moldable.
There is no evidence in the art that eyeshadows, foundations and face powders cannot be applied with finders.
Therefore, the rejections are maintained below.   The amendment to the claims does not change the scope of the claims filed 12/09/2020 over the scope of claims filed 02/21/2020.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-9, 12 and 13 remain rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by CAES et al. (US 20010007654 A1).
Claim 1, the only independent claim is directed to a composition comprising thermoplastic block copolymer comprising styrenated blocks and sufficient amount of cosmetic oil.   Sufficient amount of the oil to allow the user to mold the composition readily is any amount deemed sufficient by the artisan that would enable the user to mold the composition.  “Suitable for application to human lips” is the intended use of the composition.   Finger moldable and capable of forming describe the characteristic of the composition.   A prior composition meeting the limitation of the claimed composition that comprises thermoplastic block copolymer comprising styrenated blocks and sufficient amount of cosmetic oil would also have the inherent characteristics of the composition such as finger moldable, capable of forming free-standing coating.
CAES discloses cosmetic composition that sufficient quantity of at least one block copolymer film former and optionally additional film former, cosmetic oil and the composition has the intended use of as makeup for lips and other keratinous fibers (see the whole document, with emphasis on paragraphs [0013], [0015], 0046] and [0047]). 
For claims 1, 3 and 4 and 13, CAES composition comprising triblock copolymer, namely KRATON, which is styrene-butadiene-styrene copolymer (see the whole document with emphasis on the abstract; paragraphs [0001], [0013], example 10 and 11) and cosmetic oil such as isododecane hydrocarbon oil (see the whole document, paragraph [0015]) with  styrene-butadiene-styrene copolymer (KRATON) meeting the limitation of styrenated thermoplastic block copolymer of claim 1 and the thermoplastic polymer of claims 3 and 4 where the blocks are styrene and butadiene--- the block copolymer in examples 10 and 11 are hydrogenated.   
For claim 5, the thermoplastic block copolymer is 25%, which anticipates the claimed range of 20%-29% in claim 5.  
For claims 6, 7 and 9, the hydrocarbon oil, isododecane meets the limitation of hydrocarbon cosmetic oil (claims 6, 7) and the isododecane of claim 9.
For claim 8, the molecular weight of isododecane is 170.33 g/mole = 170 Da
For claim 12, the composition of CAES contains pigments (paragraphs [0032], [0037], [0045], examples 10 and 11). 
Therefore CAES teaches all the elements of claims 1, 3-9, 12 and 13.

Claim(s) 1-7, 10 and 11 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by BUI et al. (EP 1 854 450 A2).
Claim 1, the only independent claim is directed to a composition comprising thermoplastic block copolymer comprising styrenated blocks and sufficient amount of cosmetic oil.   Sufficient amount of the oil to allow the user to mold the composition readily is any amount deemed sufficient by the artisan that would enable the user to mold the composition.  “Suitable for application to human lips” is the intended use of the composition.   Finger moldable and 
Bui discloses a composition having an intended use as a cosmetic (see the whole document and at least the abstract) and lip treatment is specifically named with the composition comprising block copolymer having at least one hard segment and at least one soft segment; a tackifier; and at least a solvent that is capable of solubilizing the at least one soft segment; in a mixture or not with at least one solvent capable of solubilizing the hard segment (paragraph [0005]).       KRATON block copolymers are thermoplastic and are anticipated for use in the composition (see at least paragraph [0018]-[0021]) and these include styrenated tri-block copolymer referred to by some manufactures as hydrogenated styrene-butylene/ethylene-styrene tri-block copolymer (paragraph [0020]).   The composition contains hydrocarbon–based oils such as isododecane (paragraph [0043]) and other solvents such as hydrogenated polydecane, hydrogenated polyisobutene (paragraph [0044]).   A topcoat composition in BUI comprises 21% hydrogenated styrene/methylstyrene/indene copolymer; 11% hydrogenated styrene/butadiene copolymer; 9% isopropyl palmitate; 9% phenyl trimethicone; 21% hydrogenated polydecene; 24% polyisobutene (Example 4, paragraph [0378]).
Thus, BUI’s composition anticipates the composition of claims 1-7, 10 and 11.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12-18 remain rejected under 35 U.S.C. 103 as being unpatentable over BUI et al. (EP 1 854 450 A2) as applied to claims 1 and 2.
BUI has been described above to anticipate claims 1 and 2.    With regards to claims 12 and 13 and 14, the exemplified composition does not contain colorant.   However, BUI suggests that the composition can further contain colorants (see paragraphs [0061]-[0066]).   Therefore, at the effective date of the invention, it would be reasonable for the ordinary skilled to include colorants as suggested by BUI.
For claims 15-18, the composition of claim 1 has the recited viscosity and shear rate as measured by the rheometer at the specified temperature.   Since BUI teaches the same compositions as in claims 1 and 2, it flows that when the composition is measured with rheometer at the specified temperature, the composition of BUI anticipating the claimed compositions in claims 1 and 2 would be reasonably expected to also have the recited viscosities in claims 15-18.   
Therefore, BUI renders claims 12-18 prima facie obvious
Claims 1, 10, 11 and 15-18 remain rejected under 35 U.S.C. 103 as being unpatentable over CAES et al. (US 20010007654 A1) as applied to claim 1.
CAES has been described above to anticipate claim 1.   Compositions in claims 10 and 11 differ from the composition of CAES in that the exemplified composition teaches optional ingredients in amount of 23.52.   CAES teaches the general conditions of claims 10 and 11.   And "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.   In the instant case, CAES teaches that additional polymers meeting the limitation of optional ingredients are present in amounts of less than 1% to 15% by weight or less than 1% to 10% by weight or less than 0.5% to 15% by weight (see paragraph [0020]).   Further, thickening agent meeting the limitation of optional agents is present at 0.1 to 10% and emollients from 0.5 to 8% (paragraph [0039]).  Therefore, at the effective date of the invention, one having ordinary skill in the would have been motivated to optimize the composition of BUI with respect to the optional ingredients to arrive at the desired composition for the intended use as cosmetic for lip or eye or keratinous fiber. 
For claims 15-18, the composition of claim 1 has the recited viscosity and shear rate as measured by the rheometer at the specified temperature.   Since CAES teaches the same composition as in claim 1, it flows that when the composition is measured with rheometer at the specified temperature, the composition of CAES anticipating the claimed composition in claim 1 would be reasonably expected to also have the recited viscosities in claims 15-18.   
Therefore, CAES renders claims 10, 11 and 15-18 prima facie obvious


No claim is allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20090196839 A1, US 20040234564 A1, US 20070041929 A1, US 20080107697 A1, US 20130164235 A1, US 20150290109 A1, US 20170135946 A1 are US 8,124,112 B2 teach the general conditions of the instant invention.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613